internal_revenue_service number release date index number ------------------------------------------------------------ ------------ ---------------------------------- ------------------------------------------------------------ --------------- ---------------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------------------- ----------- ----------------- telephone number --------------------- refer reply to cc fip plr-106477-09 date date legend corporation university ------------------------------------------ ------------------------------------------------ authority ------------------------------------------------------------ ------------------------------------------------------------ stadium a stadium b stadium c arena conference date date a b c ----------------------- -------------------------------- ----------------------------------- -------------------------------- ---------------------------------- ---------------- ---------------- ---- ---- ---- plr-106477-09 d -- dear -------------- this responds to your request for a ruling that the rights exercisable by corporation under the agreement described below will not cause the private_business_use_test in sec_141 of the internal_revenue_code the code to be met with respect to the proposed bonds and the improvements financed thereby facts and representations the university part of a statewide system of higher education conducts its football basketball baseball and softball intercollegiate athletics collectively the sports in stadium a arena stadium b and stadium c respectively the authority has temporarily financed certain improvements to stadium a arena stadium b and stadium c collectively the venues with taxable commercial paper the university proposes to permanently refinance most of that taxable commercial paper using tax- exempt bonds the bonds to be issued by the authority the bond-financed improvements the bonds will refinance the following improvements the bond-financed improvements in the venues the stadium a bond-financed improvements include club seats and an improved food service area widening and adding lighting to the pedestrian concourses field area improvements improvements to the letterman’s club improvements to the public entrance plaza renovations to the press box possible reconditioning of the concourse surface areas just inside stadium a and minor repair to the tunnel walkway to the playing field used by the team the arena bond-financed improvements include club seats replacement of seating throughout public seating areas a pedestrian bridge refurbishment of corridors and vestibule areas and improvements to the electrical infrastructure the stadium b bond-financed improvements include seats along the first base line new home and visitor dressing rooms the enclosure of open space beneath stadium b to create storage rooms additional club seats an upgrade to the hospitality area including an improved food service area and a new batting cage the stadium c bond-financed improvements consist of a new softball stadium and a parking lot plr-106477-09 the agreement as of date the university and corporation entered into an agreement the agreement for a term of a years corporation’s rights under the agreement generally can be categorized as radio broadcast and telecast rights advertising sales and corporate sponsorship program rights and publishing and vending rights the agreement does not give corporation any rights to control the teams ticket sales security personnel management or general management of the venues corporation also has certain responsibilities with respect to these rights rights and responsibilities relevant to the bond-financed improvements are described below generally corporation has the right to the revenues resulting from the exercise of its rights under the agreement and pays certain of the related expenses for these rights corporation must pay a stated annual fee to the university in semi-annual installments over the term of the agreement pay the university a royalty in each contract_year equal to b percent of certain net_revenues as particularly defined in the agreement in excess of specified threshold amounts make investments in signage and technological upgrades and promote the university’s athletics scholarship fund by providing a media package with a specified value broadcast and telecast rights the agreement provides corporation with the right and the responsibility to produce distribute and syndicate radio broadcasts and telecasts of certain of the sports games the productions corporation’s rights to televise particular games are subject_to the university’s approval and to any telecast agreements of the conference the national college athletic association ncaa or the university and to conference guidelines as of date corporation has been precluded by the conference from televising home football games except for one per season the university sets the game schedules for the sports in conjunction with other members of its division of the ncaa in accordance with the rules of the conference and the ncaa and without the participation of corporation corporation arranges contracts with radio stations the radio affiliates to broadcast the games it may create a television network to telecast the games subject_to the university’s approval of the participating television stations the tv affiliates the university will own the copyrights to the productions subsequently the agreement was extended but no other material changes were made the rights and responsibilities under the agreement are much more extensive than described herein the representations provided by the authority indicate that corporation’s other rights and responsibilities relate to property other than that included in the bond-financed improvements for example facilities other than the venues or portions of the venues financed with taxable bonds plr-106477-09 under the agreement corporation must furnish specified personnel in connection with the productions these personnel including those employed outside the venues are subject_to the university’s approval the university must furnish free admission passes to allow corporation’s employees access to and egress from the site of each game for productions or recordings and to remove equipment one such employee is a sideline reporter who is not stationary and is assigned no fixed space currently in stadium a corporation broadcasts the games from a small portion comprising about percent of the new press box using broadcast personnel in arena corporation broadcasts basketball games from a folding courtside table in stadium b corporation broadcasts baseball games from an existing press box that is not part of the bond-financed improvements in stadium c_corporation broadcasts softball games from a space comprising about percent of the press box using the services of or fewer broadcast personnel the university also must furnish free parking passes for corporation’s employees if needed however the parking lot at stadium c is open to the general_public on a first-come first served basis without charge during softball games which is when corporation’s employees would be parking there advertising sales and corporate sponsorship program rights corporation has the exclusive right to obtain agreements for sponsorships promotions and advertising related to the games and productions this includes advertising displayed on signage on food containers and or drink cups used by the university or its concessionaires on ticket backs ticket envelopes and parking passes and on the official game programs and print items described in the publishing and vending rights section below none of the signage itself will be financed with proceeds of the bonds while generally the tickets concession and program sales or distribution occur outside of the improved areas some of these sales or distribution in certain venues do occur in or on areas included in the bond-financed improvements corporation has the exclusive right to develop market and promote a corporate sponsorship program for the university home games the corporate sponsorship program includes advertising marketing and promotional activities specifically corporation may conduct promotional activities issuer expects the activities to occur for no more than a couple of minutes per game corporation has the option to purchase at face value specified numbers of game tickets for the games in stadium a arena and stadium b respectively for distribution to advertisers sponsors and radio and tv affiliates corporation also has the option to purchase additional tickets to any sports games in the venues if available plr-106477-09 publishing and vending rights corporation has the exclusive right to produce and sell official game programs for the sports corporation also has the exclusive right to produce promotional schedules posters pocket schedule cards and any other agreed upon promotional print items corporation must provide minimum quantities of the various game programs and other publications the university may purchase additional programs at cost corporation is responsible for the design layout and production of the game programs subject_to the university’s approval corporation is responsible for all program vending operations including staffing selling collections and accounting for the programs corporation will bear all costs and retain all revenues from the sale of the programs corporation has the right to vend the programs inside and outside of each venue and must maintain a minimum of c program vendor booths at each home football game and d program vendor booths at each home men’s and women’s basketball game the program vendor booths currently used by corporation are temporary portable booths with the footprint of each booth being approximately square feet the university must provide for a small number of public address announcements and scoreboard announcements at each game to promote the vending sales issuer expects these announcements to occur for no more than one minute per game the authority has represented that corporation’s use of the bond-financed improvements within each respective venue related to the broadcast equipment and personnel used by corporation the presence of signs on which the advertisements secured_by corporation appear the sale or other distribution of tickets parking passes programs and other print items and cups and food containers with advertisements secured_by corporation the promotional activities and announcements and the seats associated with specified numbers of game tickets as applicable to the specific venue when added to nonpossessory uses as defined in sec_1_141-3 of the income_tax regulations of the bond-financed improvements within each respective venue by private business users other than corporation if any does not exceed percent of the bond proceeds allocable to the bond-financed improvements in such venue further the authority has represented that the uses of the bond-financed improvements within each respective venue by corporation and other users as described in this paragraph do not involve the use of more than percent of such respective bond-financed improvements law and analysis sec_103 of the code provides that gross_income shall not include interest on any state_or_local_bond sec_103 provides that sec_103 shall not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 plr-106477-09 sec_141 defines the term private_activity_bond to mean any bond issued as part of an issue which meets either the private_business_use_test and the private_security_or_payment_test the private business tests or the private_loan_financing_test sec_141 states that except as otherwise provided an issue meets the private_business_use_test if more than percent of the proceeds of the issue are used for any private_business_use sec_141 defines private_business_use to mean use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit sec_141 clarifies that any activity carried on by a person other than a natural_person shall be treated as a trade_or_business sec_1 d provides that in general an issue is an issue of private_activity_bonds if the issuer reasonably expects as of the issue_date that the issue will meet either the private business tests or the private_loan_financing_test an issue is also an issue of private_activity_bonds if the issuer takes a deliberate action subsequent to the issue_date that cause the conditions of either the private business tests or the private_loan_financing_test to be met sec_1_141-3 provides that use of financed property is treated as the direct use of proceeds sec_1_141-3 provides that both actual and beneficial use by a nongovernmental person may be treated as private_business_use sec_1 b provides that in most cases the private_business_use_test is met only if a nongovernmental person has special legal entitlements to use the financed property under an arrangement with the issuer in general a nongovernmental person is treated as a private business user of proceeds and financed property as a result of ownership actual or beneficial use of property pursuant to a lease or a management or incentive payment contract or certain other arrangements such as a take or pay or other output- type contract under sec_1_141-3 any other arrangement that conveys special legal entitlements for beneficial use of bond proceeds or of financed property that are comparable to special legal entitlements described in sec_1_141-3 through results in private_business_use sec_1_141-3 provides that except as provided in sec_1_141-3 the lease of financed property to a nongovernmental person is private_business_use of that property for this purpose any arrangement that is properly characterized as a lease for federal_income_tax purposes is treated as a lease in determining whether a management_contract is properly characterized as a lease it is necessary to consider all the facts and circumstances including the following factors - i the degree of control_over the property that is exercised by the nongovernmental person and ii whether the nongovernmental person bears the risk of loss of the financed property plr-106477-09 sec_1_141-3 provides that except as provided in sec_1_141-3 a management_contract within the meaning of sec_1_141-3 with respect to financed property may result in private_business_use of that property based on all of the facts and circumstances sec_1_141-3 defines a management_contract as a management service or incentive payment contract between a governmental person and a service provider under which the service provider provides services involving all a portion of or any function of a facility sec_1_141-3 provides that use as a member of the general_public general_public use is not private_business_use use of financed property by nongovernmental persons in their trades_or_businesses is treated as general_public use only if the property is intended to be available and in fact is reasonably available for use on the same basis by natural persons not engaged in a trade_or_business sec_1_141-3 provides that in general use under an arrangement that conveys priority rights or other preferential benefits is not use on the same basis as the general_public arrangements providing for use that is available to the general_public at no charge or on the basis of rates that are generally applicable and uniformly applied do not convey priority rights or other preferential benefits under sec_1_141-3 certain incidental uses of a financed facility are disregarded to the extent that those uses do not exceed percent of the proceeds of the issue used to finance the facility a use of a facility is incidental if a except for vending machines pay telephones kiosks and similar uses the use does not involve the transfer to the nongovernmental person of possession and control of space that is separated from other areas of the facility by walls partitions or other physical barriers such as a night gate affixed to a structural_component of a building a nonpossessory use b the nonpossessory use is not functionally related to any other use of the facility by the same person other than a different nonpossessory use and c all nonpossessory uses of the facility do not in the aggregate involve the use of more than percent of the facility sec_1_141-3 provides that incidental uses may include pay telephones vending machines advertising displays and use for television cameras but incidental_use may not include output purchases the agreement gives corporation a variety of rights and responsibilities with respect to the multi-media functions associated with the sports we analyze the agreement to determine whether it gives rise to private_business_use of the bond-financed improvements and if so whether the private_business_use_test is met in doing so we consider whether the agreement conveys special legal entitlements for corporation’s use of the bond-financed improvements that are comparable to ownership leases management contracts output contracts or research agreements first the agreement does not give corporation ownership rights to the bond-financed improvements plr-106477-09 certain aspects of the agreement resemble a management_contract as corporation is providing services for various functions of the venues among other services it provides to the university for example corporation uses its expertise to vend the official game programs and other promotional print items and is responsible for developing marketing and promoting the corporate sponsorship program other aspects of the agreement resemble a lease in that corporation retains certain revenues pays certain expenses and pays the university among other_amounts a stated annual fee in exchange for the right to use certain university property yet the lease-like rights set forth in the agreement concern mainly intangible_property such as the right and responsibility of corporation to produce distribute and syndicate radio broadcasts and telecasts of certain of the sports games and to sell advertisements to be aired during the broadcasts and telecasts further even where corporation’s right is to use certain tangible_property of the university like the advertising signs and other articles on which the advertisements appear these items themselves are not part of the bond-financed improvements however regardless of how we characterize the agreement as discussed below it does provide corporation with special legal entitlements to use portions of the bond-financed improvements therefore we must analyze these uses to determine if they cause private_business_use corporation’s right to broadcast and telecast certain of the sports games is a valuable intangible legal entitlement that goes beyond the right to use the necessary equipment and personnel within the venues however the value of these broadcast and telecast rights lies in corporation’s right to sell the advertisements that air during such broadcasts and telecasts we think that the airing distribution and syndication of the productions and the sale of the advertisements to be aired during the productions are too remote to be considered use of the bond-financed improvements importantly while we think that possession is not necessary to finding private_business_use where there is control of the bond-financed facility cf sec_1_141-3 example the agreement does not give corporation control_over the teams ticket sales security personnel management or general management of the venues corporation does not have control_over any element of the game schedules such as the number of games the dates games are played or the selection of opposing teams corporation’s rights to televise particular games are subject_to the university’s approval and to any telecast agreements of the conference the ncaa or the university and to conference guidelines the university owns the copyrights to the productions in addition to the intangible uses of the venues the agreement specifically provides corporation with certain rights to tangible use of the bond-financed portions of the venues corporation uses broadcast equipment and certain personnel at the venues these include the personnel broadcasting courtside or from the press boxes and the sideline reporter corporation has the exclusive right to sell advertising displayed on the tickets parking passes programs and other print items cups food containers and signs within the venues corporation’s rights also include the right to conduct promotional home game activities corporation has the right to vend the official game plr-106477-09 programs and other game-related publications within the venues corporation has the right to a small number of public address announcements and scoreboard announcements at each game to promote program vending sales to the extent that the equipment personnel or signs are present tickets parking passes programs other print items cups or food containers are sold or otherwise distributed or promotional activities or announcements occur in or on the bond-financed improvements these are uses of the bond-financed improvements corporation also has the right to obtain the specified numbers of game tickets for the radio and tv affiliates advertisers and sponsors however these tangible uses are incidental uses within the meaning of sec_1_141-3 the use of television cameras and advertising displays are specifically mentioned as examples of an incidental_use in sec_1_141-3 as are kiosks corporation’s use of broadcast equipment and temporary vendor booths are similar to these examples it broadcasts from the press room with many other broadcasters or courtside the promotional activities and announcements occur during the games and involve no physical barriers corporation’s right to purchase the game tickets is solely for_the_use_of the radio and tv affiliates advertisers and sponsors and not its own possessory use thus these uses are nonpossessory as defined in sec_1_141-3 these uses are not functionally related to any other possessory use of the bond-financed improvements the authority has represented that the nonpossessory uses of the bond-financed improvements within each respective venue do not exceed percent of the bond proceeds allocable to the bond-financed improvements in such venue the authority has further represented that the incidental uses of the bond-financed improvements within each respective venue do not involve the use of more than percent of such respective bond-financed improvements accordingly the incidental uses by corporation of the bond-financed improvements may be disregarded in addition to the above incidental uses corporation has the right to free parking passes if needed for corporation’s employees however the parking lot at stadium c the only parking lot included in the bond-financed improvements is open to the general_public on a first-come first served basis without charge during softball games when corporation’s employees would be parking there accordingly corporation’s right to park on the stadium c parking lot is on the same basis as the general_public and therefore does not give rise to private_business_use similarly corporation has the option to purchase game tickets at face value in addition to the specified numbers of tickets if such tickets available this use of the venues is on the same basis as the general_public and accordingly is not private_business_use conclusion plr-106477-09 the rights exercisable by corporation under the agreement do not give rise to private_business_use of the bonds and therefore do not cause the private_business_use_test to be met the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed or implied concerning the private_business_use of areas of the venues or other university facilities that are not part of the bond-financed improvements of the bonds by parties other than the corporation or of any other bonds issued to finance the university’s facilities this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel financial institutions products by __________________________ johanna som de cerff senior technician reviewer branch enclosures copy of this letter copy for sec_6110 purposes
